Citation Nr: 0018032	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  99-02 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1979 to May 
1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claim of entitlement to service 
connection for PTSD.

In a VA Form 9 submitted in December 1998, the veteran 
referred to an "appeal" for schizophrenia.  However, he 
appears to have cited to the December 1998 Statement of the 
Case, which addressed only the issue of entitlement to 
service connection for PTSD.  Because the matter of 
entitlement to service connection for schizophrenia has not 
been addressed, it is referred to the RO for appropriate 
consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) 
[the Board is without jurisdiction to consider issues not yet 
adjudicated by the RO].


FINDINGS OF FACT

1.  The veteran has no awards or decorations denoting 
engagement in combat with the enemy or direct combat 
participation and no other supportive evidence reflects that 
the veteran engaged in combat.

2.  There is clear evidence of record establishing that the 
veteran has presented inherently false accounts of alleged 
events in service claimed as stressors; the veteran is not 
credible as to his representations in pursuit of his claim 
for service connection for PTSD.

3.  The veteran has provided no meaningful information which 
would provide a basis to refer this case to the U. S. Armed 
Services Center for Research of Unit Records (USACRUR) for 
clarification of any claimed stressors.

4.  The weight of the medical evidence does not support a 
finding that the veteran has PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Relevant Law and Regulations

Service connection - in general

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed psychiatric disability was 8 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  

Notwithstanding the lack of a diagnosis of a psychiatric 
disorder during service, service connection may still be 
granted if all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 
3.303(d) (1999); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

Service connection - PTSD

For service connection to be awarded for PTSD, three elements 
must be present: (1) a medical diagnosis of PTSD; (2) medical 
evidence of a causal nexus between current symptomatology and 
the claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. 3.304(f); Moreau v. Brown, 9 Vet. App. 
389 (1996).

In Zarycki v. Brown, the Court set forth the analytical 
framework and line of reasoning for determining whether a 
veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element 
in solidifying a claim for service connection for PTSD.  6 
Vet. App. 91 (1993).  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has recently held that the 
Board may not rely strictly on combat citations or the 
veteran's MOS to determine if he engaged in combat; rather, 
other supportive evidence of combat experience may also be 
accepted.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996); West v. Brown, 7 Vet. App. 70, 76 (1994).  If combat 
is affirmatively indicated, then the veteran's lay testimony 
regarding claimed combat-related stressors must be accepted 
as conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran, 6 
Vet. App. at 288-89.  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  See Dizoglio, 9 Vet. App. at 166.  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  See Moreau v. Brown, 
9 Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 
128 (1997).

Well-grounded claims

The threshold question in any veteran's claim for service 
connection is whether that claim is well grounded pursuant to 
38 U.S.C.A. 5107(a).  A well-grounded claim is one that is 
plausible, meritorious on its own or capable of 
substantiation.  See Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  In order for a claim to be well grounded, there must 
be competent evidence of (1) a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); (3) a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Factual Background

The veteran's service personnel records reflect that his 
military occupational specialty (MOS) was military policeman 
and that he served on active duty from February 1979 to May 
1982.  These records further reveal that he was stationed in 
Ft. McClellan, Alabama from February 1979 to June 1979, and 
that he was transferred from there to Korea, where he served 
until June 1980.  The veteran was then transferred to Ft. 
Meade, Maryland, where he served until he was released from 
active duty in St. Louis, Missouri in May 1982.  His service 
records note his only period of overseas service as being the 
period in which he was stationed in Korea, from June 1979 to 
June 1980.  The veteran's Certificate of Release or Discharge 
from Active Duty (DD 214) shows that the veteran served a 
total of 11 months and 23 days of overseas service.  His 
service records reveal that he spent his last forty days of 
active duty in prison.

Upon entrance into service, the veteran reported no history 
of any depression or excessive worry, and no history of any 
nervous trouble of any sort.  In a report of medical 
examination completed at enlistment, an examiner found the 
veteran's psychiatric condition to be normal.  Subsequent 
service medical records are negative for any complaints or 
treatment of psychiatric problems.  Upon discharge, the 
veteran reported a history of depression or excessive worry 
and nervous trouble.  In a report of medical examination 
conducted at discharge, an examiner found the veteran's 
psychiatric condition to be normal.

VA clinical records reflect that throughout 1987, the veteran 
received treatment for auditory hallucinations, paranoia, 
suicidal ideation, and for cocaine and PCP abuse.  These 
records also show that the veteran was hospitalized for these 
problems on several occasions throughout 1987 and 1988.  In 
particular, the record reflects that the veteran was 
hospitalized from March 1987 to April 1987 after reporting 
that he had experiencing increasing confusion over the 
previous month.  He indicated that he felt that he could fly 
and that he would be the first black Superman.  He also 
indicated that he could read President Reagan's mind and that 
he felt invincible.  He was diagnosed with probable 
schizoaffective disorder and probable antisocial personality 
disorder.  

From March 1988 to May 1988, the veteran was admitted to a VA 
hospital for depression after experiencing weight loss, 
severe drug use, and after "borrowing" his sister's car 
without ever returning it.  The VA physician noted a history 
of manic depressive illness, which reportedly began at age 21 
when he believed that he was providing security for Ronald 
Reagan.  The VA physician noted that during this time, the 
veteran was very delusional.   The physician indicated that 
he had a history of manic episodes lasting once a month 
during which he experienced both auditory hallucinations and 
paranoia.  He was diagnosed with polysubstance abuse, manic 
depressive illness, and sociopathic personality disorder.  

In April 1988, the veteran filed a claim of entitlement to 
service connection for manic depression.  During a personal 
hearing conducted in May 1989, the veteran reported that 
during service, he was stationed in Germany, Alaska, Hawaii, 
Canada, Japan, and Holland.  He stated that he "went to just 
about everywhere".  He indicated that while serving as a 
military policeman, he had guarded Cuban refugees and 
provided security for both Ronald Reagan and John Hinckley, 
Jr.  The veteran stated that although he began to experience 
depression in service, he never had time to receive treatment 
as he was always being moved around.  He indicated that he 
would be at Ft. Meade for 30 days, then be moved to Germany 
for the next 30, then to Hawaii for the next 30, and so on.

In a February 1990 decision, the Board denied the veteran's 
claim of entitlement to service connection for a psychiatric 
disability, to include manic depression.

Private treatment records from the Metropolitan State 
Hospital reveal that the veteran was admitted in August 1991 
after striking a fellow inmate in prison.  The psychiatrist 
noted that the veteran had first been admitted for 
psychiatric treatment to a VA hospital in 1987.  The 
psychiatrist found that the veteran exhibited some delusional 
material, such as claims that he was working for the CIA, 
FBI, and the Italian Mafia.  He also claimed to have trained 
with the Navy Seals and that he currently worked for several 
important political figures.  The psychiatrist noted that the 
veteran did have a history of being in the Army from 1978 to 
1982, at which time he worked for the military police.  The 
psychiatrist noted that he had been involved in trafficking 
marijuana and was court-martialed.  The veteran was diagnosed 
with polysubstance abuse and antisocial personality disorder.

In April 1994, the veteran was admitted to a VA hospital 
after reporting auditory hallucinations and delusional 
thoughts involving death themes after using cocaine.  He was 
diagnosed with schizophrenia and polysubstance abuse.  
Psychiatric notes from this hospitalization reveal that the 
veteran was hearing voices that he described as disturbing 
and that he was feeling suicidal.  He reported a history of 
cocaine use since 1987 and a history of PCP use from 1982 
through 1986.

Treatment records from the Atascadero State Hospital reveal 
that the veteran was admitted for treatment in April 1996 and 
November 1996.  Each time, the veteran was transferred from 
the California Mens' Colony, where he was serving time for 
second degree burglary.  The veteran reported a substance 
abuse history, which began at age 19, including PCP use that 
began at age 22.  The psychiatrist noted that there was some 
evidence that the veteran had grandiose delusions, such as 
believing that he worked for the President, the KGB, or the 
FBI.  He also claimed that he was an inventor.  The veteran 
was diagnosed with schizoaffective disorder, polysubstance 
abuse, and psychotic disorder due to traumatic brain injury 
and multiple substances of abuse, with apparent delusions and 
more prominent hallucinations.

In April 1997, the veteran submit statements from several 
family members.  In these statements, the veteran's relatives 
discuss the differences in the veteran's behavior following 
his discharge as compared to how he behaved prior to his 
entry into the military.

In a March 1998 letter, a social worker from the Vet Center 
indicated that since the veteran's discharge, he had been 
experiencing symptomatology of PTSD.  The social worker 
stated that the veteran had disclosed experiencing an array 
of events while serving in the military as a military 
policeman.  In a follow-up letter dated in June 1998, the 
social worker indicated that during his service, the veteran 
had experienced traumatic events in Frankfurt, Germany and 
Ft. Meade, Maryland.  The social worker stated that during 
these events, the veteran felt threatened with death and 
serious injury.

Because there was no diagnosis of PTSD of record at the time 
he was last denied service connection for a psychiatric 
disability, the RO inferred from this letter an entirely new 
claim of entitlement to service connection for PTSD.  See 
Ephraim v. Brown, 82 F.3d 399, 402 (Fed.Cir. 1996) [holding 
that a new diagnosis of a new disorder, which was not 
considered at the time of the prior decision, constitutes a 
new claim and requires an initial adjudication of such 
claim].  In a May 1998 letter to the veteran, the RO 
requested that he provide a specific list of the traumatic 
events that led to his PTSD as well as any statements from 
physicians that provide a diagnosis of PTSD.

In a PTSD questionnaire completed in June 1998, the veteran 
provided a list of his claimed in-service stressors.  The 
veteran listed one of his in-service stressors as guarding 
Cuban refugees at Ft. Indiantown Gap in Pennsylvania in 1980.  
The veteran stated he participated in the guard duty for 
three months, during which time the refugees assaulted 
several military policemen.  He also listed his alleged 
service in with the German police in Germany, during which 
time he reported that he witnessed a car bomb explode and was 
exposed to "bullets flying [by]".  He also stated that 
during this time, he witnessed numerous instances of assault, 
rape, and murder.  The further reported that one of his in-
service stressors was providing security for both President 
Reagan and John Hinckley, Jr. in 1981.  He stated that during 
this period, he feared for his life due to concern over 
possible terrorist attacks.

In a June 1998 letter, a VA social worker indicated that the 
veteran had been referred to VA outpatient services for 
treatment of PTSD.  It was noted that the veteran's Vet 
Center counselor believed that the veteran had PTSD.  The VA 
social worker reported that he had met with the veteran and 
that the veteran had described the events that led to his 
PTSD.

In a January 1999 letter, a private physician stated that he 
had examined the veteran earlier that month, at which time 
the veteran gave a history of PTSD precipitated by his 
experiences as a military policeman.  The physician concluded 
that on the basis of this history, the veteran will probably 
never be able to function within a family setting or to hold 
any type of gainful employment.

In February 1999, the veteran was provided with another 
personal hearing at the RO.  He testified that around 1980 or 
1981, he could not remember which year, he was sent to Cuba.  
He indicated that during his stay there, Cubans would often 
beat up military policemen, or even shoot or kill them.  The 
veteran indicated that this caused him so much stress that he 
couldn't eat or sleep for days at a time.  The veteran 
further testified that in 1981, he was sent to Germany, where 
he was in charge of guarding a three-star General.  He 
indicated that during this period, he came under attack by 
gunfire.  The veteran reported that he currently suffered 
from nightmares and flashbacks, particularly of Cubans coming 
into his room.  He also testified that he often heard voices, 
which told him "[s]omebody's out to get you; God is talking 
to you; you're Michael Jackson."  The veteran stated that 
although he did have a past history of substance abuse, the 
abuse only began after he had gone to Cuba.  He stated that 
he was under so much pressure that he turned to drugs and 
alcohol.  He testified that he had experienced hallucinations 
and even tried to kill himself during service.  The veteran 
indicated that he was not treated after his suicide attempt, 
but rather, that he was placed in a one-man cell and was 
charged with possession of marijuana.

In an informal hearing presentation submitted in June 1999, 
the veteran's accredited representative asserted that VA had 
failed in its duty to assist the veteran by not attempting to 
verify his claimed in-service stressors with the United 
States Armed Services Center for Research of Unit Records 
(USACRUR).  The representative also asserted that the veteran 
should have been provided with a VA psychiatric examination 
in order to determine whether he in fact has PTSD.

Analysis

Preliminary matters - well groundedness; duty to assist; 
standard of proof

As an initial matter, the Board concludes that the veteran's 
claim of entitlement to service connection for PTSD is well 
grounded.  38 U.S.C.A. 5107(a).  This is based on a May 1998 
diagnosis of PTSD by a Vet Center social worker, and on the 
veteran's own statements regarding his alleged stressors.  
While not necessarily conclusive as to his claim, the Board 
finds that this evidence is sufficient to justify a belief by 
a fair and impartial individual that the veteran's claim of 
entitlement to service connection for PTSD is plausible and 
thus, well-grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The Board wishes to make it clear that the 
veteran's statements are presumed to be true only for the 
limited purpose of establishing whether the claim is well 
grounded.  See King v. Brown, 5 Vet. App. 19, 21 (1993).

A well-grounded claim having been presented, VA has a duty to 
assist the veteran in the development of facts pertinent to 
his claim under 38 U.S.C.A. § 5107(b).  In the instant case, 
there is ample medical and other evidence of record, 
including numerous psychiatric evaluations conducted during 
both private and VA hospitalizations.  Thus, the Board 
believes that all relevant evidence which is available has 
been obtained with regard to this claim; consequently, there 
is no further duty to assist the veteran.  

The Board recognizes that the RO has not attempted to verify 
the veteran's reported in-service stressors with the USACRUR  
However, as will be discussed in detail below, the Board 
finds the veteran's statements regarding his stressors to be 
completely lacking in credibility in light of the evidence 
already of record.  Because the Board believes that the 
evidence already of record, which includes the veteran's 
service personnel records, is more than sufficient to support 
the conclusion that the veteran's reported in-service 
stressors could not have occurred.  Thus, the Board believes 
that a remand of this case for the purpose of attempting to 
verify events that the record already establishes did not 
occur would serve no useful purpose and would only impose 
unnecessary delay.  See 38 U.S.C. § 7261(b); Reyes v. Brown, 
7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).  In addition, because the Board believes 
that the evidence of record establishes that the veteran does 
not have a credible in-service stressor, the Board believes 
that obtaining an additional psychiatric examination in order 
to determine whether the veteran has PTSD based on those 
claimed stressors is not necessary, as such an examination 
would essentially be irrelevant to the outcome of his claim.

Once a well-grounded claim has been established, the Board 
has the duty to assess the credibility and weight to be given 
to the evidence.  See Madden v. Gober, 125 F.3d 1477 
(Fed.Cir. 1997) and cases cited therein.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (1999).  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Discussion

The veteran is seeking entitlement to service connection for 
PTSD.  He essentially contends that his PTSD is related to 
several incidents that allegedly occurred while he was 
serving as military policeman during service, including 
coming under terrorist attack in Germany while protecting a 
three-star general in 1981; serving with the German police in 
1981; guarding Cuban refugees in 1981 and/or being sent to 
Cuba and witnessing the Cubans assault several military 
policemen; and guarding both President Reagan and John 
Hinckley, Jr., the man who shot President Reagan, in 1981.

At the outset, the Board notes that the record does not 
reflect that the veteran received any combat citation in 
service and there is no official record or other 
corroborative evidence showing that he was ever exposed to 
combat in service.  The Board notes that the veteran did not 
serve during any of the "periods of war" as that term is 
defined in 38 C.F.R. § 3.2(f) (1999).  Although the veteran 
has asserted that he came under terrorist attack while 
serving in Germany in 1981, his service records do not 
reflect that he ever served in Germany while on active duty.  
Rather, his service records clearly reflect that he was 
stationed at Ft. Meade, Maryland throughout 1981 and that his 
only overseas service was in Korea.  Thus, because there is 
no evidence indicating that the veteran was exposed to combat 
at any time during service, the Board finds that the 
provisions of 38 U.S.C.A. 1154 and 38 C.F.R. 3.304(d) 
regarding combat veterans are not for application in this 
case.

The Board notes that because the veteran's service records 
were provided by an agency of the U.S. Government, reliance 
upon them is consistent with the well-recognized reliance 
placed by VA upon service department and NPRC determinations.  
38 C.F.R. §§ 3.203(a), (c) (1999); cf. Sarmiento v. Brown, 
7 Vet. App. 80, 83 (1994); Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992).


For a grant of service connection for PTSD, the governing 
regulation, 38 C.F.R. 3.304(f), requires the presence of 
three elements: (1) A current medical diagnosis of PTSD; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  Cohen, 10 Vet. App. at 138.

As to item (2), if, as here, there is no combat experience, 
there must be independent evidence to corroborate the 
veteran's statement as to the occurrence of the claimed 
stressor.  See Doran, 6 Vet. App. at 288-89.  Further, an 
opinion by a mental health professional based on a post-
service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  See Moreau, 9 Vet. 
App. at 395-96.

As will be discussed in detail below, the Board finds that 
the veteran has presented inherently incredible accounts of 
alleged events in service claimed as stressors.  Thus, the 
Board further finds that the veteran is not credible as to 
his representations in pursuit of his claim for service 
connection for PTSD and his claim fails due to a lack of 
corroborated stressors.

The Board notes that the veteran has pointed to several 
alleged in-service stressors that allegedly occurred while he 
was stationed in Germany in 1981.  The veteran has also 
pointed to a stressor involving the guarding of Cuban 
refugees that reportedly occurred during a three month period 
in which he was allegedly stationed at Ft. Indiantown Gap in 
Pennsylvania.  More recently, the veteran has stated that the 
incident involving Cubans actually occurred when he was 
allegedly stationed in Cuba around 1980 or 1981.  

Notwithstanding the inherent contradictions in the veteran's 
own statements (such as whether the incidents involving the 
Cubans occurred in Pennsylvania or in Cuba), the Board notes 
that his service records from this period clearly reflect 
that he served in Korea until June 1980 and that he was then 
transferred to Ft. Meade, Maryland, where he served until his 
discharge in 1982.  His service records do not reflect that 
he was ever stationed at Ft. Indiantown Gap or that he ever 
served in either Germany or Cuba.  The only period of 
overseas service noted in the veteran's service records was 
his almost 12 months of service in Korea.  In this regard, 
his service records appear to be consistent with his DD 214, 
which notes a total period of overseas service of 11 months 
and 23 days.  They also appear to be consistent with his 
service medical records, which show that the veteran was 
treated at the Army Hospital at Ft. Meade on several 
occasions throughout 1981. 

Therefore, because the record is clear that the veteran had 
no service in either Germany, Cuba, or Ft. Indiantown Gap, 
Pennsylvania, the Board finds the veteran's contentions as to 
stressful incidents which allegedly transpired in those 
places to be without credibility.  As noted above, because 
the veteran's service records were provided by an agency of 
the U.S. Government, reliance upon them is consistent with 
the well-recognized reliance placed by VA upon service 
department and NPRC determinations.  38 C.F.R. §§ 3.203(a), 
(c); cf. Sarmiento, 7 Vet. App. at 83; Duro, 2 Vet. App. at 
532.

The Board notes that during the veteran's February 1999 
hearing, his accredited representative indicated that she was 
in possession of a letter from the veteran's brother, who was 
also in the military, which was purported to verify the 
veteran's duties in Germany.  However, there is no indication 
in the record that the representative actually submitted this 
letter as evidence.  Nevertheless, even assuming that the 
veteran's brother did make such statements, the Board finds 
them to also be without credibility in light of the service 
records reported above, which clearly indicate that the 
veteran did not serve in Germany at any time while on active 
duty.  See 38 C.F.R. §§ 3.203(a), (c); cf. Sarmiento, 7 Vet. 
App. at 83; Duro, 2 Vet. App. at 532.

In regard to the veteran's remaining stressors, that he 
provided security for both President Reagan and John 
Hinckley, Jr. in 1981, the Board notes that these statement 
also appear to be contradicted by his service records.  These 
records clearly reveal that his principal duty throughout 
1981 to be as a military policeman at Ft. Meade.  The Board 
takes judicial notice of the fact that military policemen do 
not provide security for the President; this is the 
responsibility of the Secret Service.  Nor are military 
policeman responsible for guarding federal prisoners such as 
Mr. Hinckley.  There is no indication that the veteran was 
transferred to another assignment or that he had any duty 
whatsoever outside of Ft. Meade during this period.  Because 
the record clearly reflects that the veteran served in no 
capacity other than as a military policeman at Ft. Meade 
during this period, the Board finds the veteran's contentions 
that he was providing security for both President Reagan and 
John Hinckley, Jr. to also be without credibility.

The Board notes that the delusional nature of the veteran's 
assertions is even more striking when one considers the 
veteran's medical history as well as statements he has made 
in previous claims for psychiatric disability.  Former 
President Ronald Reagan appears to be a recurring theme in 
the veteran's history of delusions.  President Reagan first 
surfaces in the record during a March 1987 hospitalization, 
at which time the veteran reported that he could read 
President Reagan's mind.  Thereafter, during a March 1988 
hospitalization, a VA physician specifically determined that 
the veteran had a history of manic depressive illness, which 
began when the veteran "believed that he was providing 
security for Ronald Reagan. [emphasis added by the Board]"  
Similar delusions were reported during an August 1991 
hospitalization, at which time the veteran claimed that he 
was he was working for several important political figures.  
He also reported that he had trained as a Navy Seal and that 
he was working for the CIA, the FBI, and the Italian Mafia.  
During subsequent hospitalizations in April 1996 and November 
1996, the veteran continued to claim that he was working for 
both the FBI and the President, as well as the KGB.  
Throughout the veteran's hospitalizations, these claims have 
continued to be diagnosed as delusional manifestations of 
either schizoaffective disorder or manic depressive illness.

In addition, the Board also notes the veteran's earlier 
claims of overseas service made during an April 1988 hearing.  
At that time, the veteran reported that he had been stationed 
in Germany, Alaska, Hawaii, Canada, Japan, and Holland during 
service.  He indicated that he was always being moved around 
in the service, and that he would spend 30 days in Maryland, 
30 days in Germany, 30 days in Hawaii, and so on.  Similarly, 
he testified during his most recent personal hearing in 
February 1999 that he had been stationed in Cuba as well, 
apparently amending his earlier claim that his stressor 
involving Cubans had occurred at Ft. Indiantown Gap, 
Pennsylvania.  However, as noted above, the veteran's service 
records only indicate service within the Continental United 
States and Korea.  There is no indication that he ever served 
in Hawaii, Alaska, Canada, Japan, Holland, or Cuba.  While 
the Board recognizes that the veteran's travel to and from 
Korea could have involved temporary stopovers in Alaska, 
Hawaii or Japan, there is certainly nothing in his service 
records to indicate that he was ever stationed in these 
locations as he portrayed during his April 1988 hearing.

In short, the Board believes that the record in this case 
clearly demonstrates that the veteran has a long history of 
presenting inherently incredible accounts of alleged events 
in service.  This is based on both his service records, which 
clearly contradict the veteran's assertions regarding his in-
service stressors, as well as the veteran's documented 
medical history, which reveals a history of delusional 
manifestations consistent with his claimed in-service 
stressors.  Moreover, there is no other evidence of record 
that corroborates the veteran's stories.  In light of this 
evidence, the Board concludes that the preponderance of the 
evidence is against finding that any of the veteran's claimed 
in-service stressors actually occurred.

The Board further concludes that the preponderance of the 
evidence is against finding that the veteran has a current 
diagnosis of PTSD.  In this regard, the Board finds the most 
probative evidence of record to be the numerous hospital 
reports dated between 1987 and 1996, in which psychiatrists 
repeatedly examined the veteran and consistently determined 
that his symptoms were manifestations of either 
schizoaffective disorder and/or manic depressive illness, as 
well as polysubstance abuse and a personality disorder.  At 
no point in any of these hospitalization reports did any 
psychiatrists suggest that a diagnosis of PTSD was warranted.  
As noted above, although many of these psychiatrists did 
specifically consider statements of the veteran's that were 
similar to those in which he described his in-service 
stressors, the psychiatrists found them to merely be 
delusional manifestations of his psychiatric illness. 

The Board has considered the diagnosis of PTSD provided by 
the Vet Center social worker in the March 1998 and June 1998 
letters.  However, the Board notes the social worker 
indicated in the June 1998 letter that this diagnosis was 
specifically based on the veteran's reports of traumatic 
events experienced in Frankfurt, Germany and Ft. Meade, 
Maryland.  In Swann v. Brown, 5 Vet. App. 229, 233 (1993), 
the Court held that a diagnosis "can be no better than the 
facts alleged by the appellant."  In essence, a medical 
opinion is only as good as the information upon which it was 
based.  Because the social worker's diagnosis appears to have 
been based entirely upon statements that the Board has 
determined to be wholly without credibility, the Board finds 
this diagnosis to be of no probative value.

Furthermore, the Board notes that it is also troubled by the 
social worker's assertion that the veteran had a long history 
of experiencing symptomatology consistent with PTSD.  As 
noted above, between 1987 and 1996, numerous psychiatrists 
examined the veteran and determined that his symptoms were 
consistent with either schizoaffective disorder and/or manic 
depressive illness.  The Board places far greater probative 
weight on the consistent findings of these numerous 
psychiatrists who examined the veteran over a 9-year period, 
than on the social worker's unexplained conclusion that the 
veteran had a long history of experiencing symptomatology 
consistent with PTSD.  Moreover, there is no evidence of 
record that the social worker has any specific expertise in 
the disciplines of psychiatry or psychology.  See Black v. 
Brown, 10 Vet. App. 279, 284 (1997)

With respect to the January 1999 letter from a private 
physician, the Board notes that this physician merely stated 
that the veteran had provided a history of PTSD.  There is no 
indication in the letter that the physician had determined 
that a diagnosis of PTSD is appropriate.  Similarly, the 
Board notes that the June 1998 letter from the VA social 
worker also only refers to a reported history of PTSD, and 
makes no conclusions as to whether such a diagnosis is 
warranted.  The Court has held that evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute competent medical evidence.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  Because both of these letters 
appear to only contain references to a reported history of 
PTSD, rather than specific findings that the diagnosis of 
PTSD is warranted, the Board finds them to be of little 
probative value.

In summary, the Board concludes that the preponderance of 
credible and probative evidence of record is against finding 
that the veteran has a current diagnosis of PTSD.  This is 
based primarily on the numerous hospital reports dated 
between 1987 and 1996, in which psychiatrists consistently 
determined that the veteran's symptoms were manifestations of 
either schizoaffective disorder and/or manic depressive 
illness.  As a consequence, the Board further concludes that 
the preponderance of the evidence is against finding that he 
has established a nexus between his claimed PTSD and service.

In closing, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for PTSD.  Specifically, the Board 
concludes that the preponderance of the evidence is against 
finding that the veteran has a current PTSD disability.  The 
Board also concludes that there is no credible evidence of 
in-service stressor, nor is there is a nexus between his 
military service and his claimed PTSD disability.  See Cohen, 
10 Vet. App. at 138.  The benefit sought on appeal is 
accordingly denied.


ORDER

The veteran's claim of entitlement to service connection for 
PTSD is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

